Dutton, J.
The plaintiff, to show that the defendants were consignees, and as such liable to demurrage, offered in evidence the following bill of lading:—
“ Received of the Pennsylvania Coal Co., on board of the schooner J. Goodspeed, whereof I am master, 152 19-20ths tons steamer coal, which I promise to deliver to the Norwich and Worcester R. R. Co., or order, at Norwich, Ct., they paying freight for the same at $1.40 per gross ton; account James P. Sabin, Eitchburgli ; dangers of the seas excepted. Dated at Port Ewen this 14th day of September, 1863. Signed in duplicate. N. Richards.”
To this, as evidence to show that the defendants were consignees, the defendants objected, and the court excluded it.
We think the ruling was right. The railroad company in receiving this bill of lading would naturally infer, and would have a right to infer, that the cargo of coal was sent by the coal company to Sabin. The schooner was to bring it on its way to Norwich, and the railroad company was to forward it in- its business as a common carrier to the termination of its road. In doing this the company would assume no responsibility except as a common carrier. Sabin, who was ultimately to receive the coal, apparently as owner, would be regarded as the consignee.
This view of the case is fully sustained by the authorities cited by the defendants’ counsel. They show that wherever *94goods are to be delivered to one person for or on account of or for the use of another, the latter is to be regarded as the consignee.
There would have been much more plausibility in the plaintiff’s claim if it had been for freight instead of demurrage. Some decisions appear to favor such a doctrine. The bill of lading in this case requires the master of the vessel to deliver the coal “ to the railroad company or order, they paying freight; ” from which, if nothing further appeared, a promise by the railroad company might perhaps be inferred from its acceptance of the coal for transmission. But no reference is made in the bill of lading to demurrage from which a promise to pay for it could be inferred. In a late English case, Amos v. Temperley, 8 Mees. & Wels., 798, where the bill of lading was very much like that in this case, it was held that an action even for the freight could not be sustained against the party who was to receive the goods for another person. There, by the bill of lading, coal was deliverable “ to the defendant for the London Gas Co., or to his assignees, he or they paying freight.”. Parke, B., in giving the opinion of the court says:— “ Here the defendant is on the face of the bill of lading a mere agent to receive the goods, the London Gas Company being the consignees; ” * * “ and the promise to be inferred from the receipt of the goods under such a bill of lading is prima facie a promise by the defendant, as agent of the company, to pay the freight on their account, and not a promise to be personally responsible for it.” It is unnecessary for the decision of this case to determine whether we should on the same question go the full length of that case, but it is a very strong authority to show that the defendants in this case are not consignees, and that a suit for demurrage can not be sustained against them.
A new trial is not advised.
In this opinion the other judges concurred.